A borough president is an elective officer and a member of the board of aldermen (Greater New York Charter, § 18). That body is charged under the Constitution (Art. III, § 5) with the duty of dividing the several counties within the city of New York into Assembly districts and its members are constitutional officers (People ex rel. Deitz v. Hogan, 214 N.Y. 216, 222; Matter ofSchwab v. Boyle, 174 App. Div. 442, 445; affd., 219 N.Y. 561). The present incumbent of the office of *Page 341 
borough president of the borough of Brooklyn, appointed to fill a vacancy (Greater New York Charter, § 382), is forbidden to hold his office by virtue of such appointment beyond the commencement of the next political year (Const. art. X, § 5). So much of section 382 of the Greater New York Charter as provides that a vacancy in this office shall be filled for the unexpired term of his predecessor is, therefore, unconstitutional.
The judgment should be affirmed.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgment affirmed.